Name: Commission Implementing Regulation (EU) NoÃ 1362/2013 of 11Ã December 2013 laying down the methods for the sensory testing of uncooked seasoned poultry meat for the purposes of its classification in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: health;  tariff policy;  foodstuff;  animal product;  technology and technical regulations
 Date Published: nan

 19.12.2013 EN Official Journal of the European Union L 343/9 COMMISSION IMPLEMENTING REGULATION (EU) No 1362/2013 of 11 December 2013 laying down the methods for the sensory testing of uncooked seasoned poultry meat for the purposes of its classification in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Additional Note 6(a) to Chapter 2 of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87 defines uncooked seasoned meat as uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste. (2) In order to ensure that customs authorities apply a uniform approach for the purposes of customs classification, it is necessary to lay down methods for determining whether or not uncooked poultry meat is seasoned within the meaning of Additional Note 6(a) to Chapter 2 of the Combined Nomenclature. (3) In the light of studies carried out by the Group of European Customs Laboratories, the methods to verify whether uncooked poultry meat is seasoned or not should consist of, firstly, a visual examination and, secondly, the tasting of a sample. (4) The method consisting in the tasting of a sample should be applied only where the visual examination method does not lead to conclusive results. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The methods used to determine whether or not uncooked poultry meat is seasoned for the purposes of classification in the Combined Nomenclature shall be laid down in the Annex. Article 2 1. The visual examination of poultry meat shall be carried out by means of the method and under the conditions set out in Part I of the Annex. The aim of the visual examination is to establish whether or not the poultry meat has been seasoned over the whole surface and whether the seasoning is visible to the naked eye. 2. The tasting of poultry meat shall be carried out by means of the method and under the conditions set out in Part II of the Annex. The tasting shall only be undertaken in cases where, based on the results of the visual examination, it is not established that the sample has been seasoned over the whole surface and that the seasoning is visible to the naked eye. The aim of the tasting is to establish whether the poultry meat has been seasoned in depth or over the whole surface and whether the seasoning is clearly distinguishable by taste. The preparations of the tasting shall be carried out only on the premises fulfilling the minimum equipment requirements set out in point (2) of Part II of the Annex. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. ANNEX PART I: VISUAL EXAMINATION OF SEASONED POULTRY MEAT 1. Objective and definition The objective of this method is to determine whether uncooked seasoned poultry meat has to be classified in Chapter 2 or in Chapter 16 of the Combined Nomenclature because it can be established that: (1) the seasoning covers the whole surface of the sample and (2) the seasoning is visible to the naked eye. The method consists of a visual examination of one or more samples of uncooked poultry meat. 2. Preparation of samples Any sample is to be taken from a declared lot. Only an unopened original package is to be sampled. The sample may be packaged in a box or vacuum-packaged in plastic. In the case of frozen uncooked meat the sample is to be thawed (for example in a refrigerator at a low temperature of 4 °C). The discharge of fluid is to be to be limited to a minimum. Relevant information about the packaging and/or about the samples is to be registered or photographed and included in the test report referred to in point 4. 3. Carrying out of the visual examination The sample is to be visually examined after removal of the packaging. The sample is to be examined by at least two assessors. When carrying out the visual examination, the assessors must take account of the following factors: (a) not each part of the surface of the sample needs to be seasoned up to the same degree; (b) absence of seasoning on creases or folds of the loosened inner fillet is unimportant for determining whether or not the seasoning has been applied over the whole surface; (c) observation of white pepper is more difficult than that of black pepper; (d) observation of pepper on a surface of lightly coloured meat (for example, breast meat) is easier than the observation of pepper on a surface of dark coloured meat (for example, thigh bone meat). 4. Evaluation of results All the assessors must come to the same conclusion on whether or not the sample has been seasoned over the whole surface and whether or not the seasoning is visible to the naked eye. They must fill in the test report on the visual examination of uncooked seasoned poultry meat. The specimen of the test report form is set out in Appendix 1. Where all the assessors do not arrive at the same conclusion with regard to a certain sample, or where they all arrive at the conclusion that the sample has not been seasoned over the whole surface or that the seasoning is not visible to the naked eye, the sample must be tested in accordance with Part II. 5. Explanatory pictures The enclosed pictures show how samples are to be assessed during the visual examination. The pictures are of peppered poultry meat but the explanations given below each picture may also apply to other spices. In the pictures TOP refers to the outer surface of the poultry breast and UNDERSIDE refers to the surface of the poultry breast exposed when cut from the bone. Picture 1A Picture 1B Picture 2A Picture 2B Picture 3A Picture 3B Picture 4A Picture 4B Picture 5A Picture 5B Picture 6 Picture 7 Picture 8 Picture 9 Picture 10 Picture 11 Picture 12 Picture 13 PART II: TASTING OF SEASONED POULTRY MEAT 1. Objective and definition The objective of this method is to determine whether uncooked seasoned poultry meat has to be classified in Chapter 2 or in Chapter 16 of the Combined Nomenclature because it can be established that: (1) the poultry meat has been seasoned in depth or over the whole surface and (2) the seasoning is clearly distinguishable by taste. The method consists of tasting one or more samples of poultry meat after cooking. 2. Equipment of the testing premises The premises in which the tasting is carried out must have the following minimum equipment:  a microwave oven,  chopping boards,  sharp knives,  plain plates (e.g. polystyrene or crockery) labelled with random 3-digit codes,  forks for serving,  probe (food thermometer),  disposable gloves. 3. Preparation of samples A sample must consist of a representative portion of the poultry meat destined for consumption. If there is any doubt about a sample, for example in respect of the addition of atypical compound(s) or possible microbial contamination, a risk assessment or a pre-test microbiological analysis must be carried out. The sample is to be fully cooked in a microwave. When tested, the sample must be suitable for human consumption. The sample must reach an internal temperature of at least 77 °C. The temperature is checked using a probe (food thermometer) at the end of the cooking time. If the specifications of the microwave request a standing time, the temperature is taken when the standing time has ended. Standing time allows for additional cooking after the power is turned off, with the heat already generated, while the door of the microwave is closed. The outer surface of the sample is to be removed using a sharp knife to expose the cooked flesh in the centre. Care is to be taken not to contaminate the central part of the flesh with the outer surface. The central part of the flesh is to be cut in about 2 cm3 portions. The samples are to be left to cool for at least 10 minutes. The samples are to be served to the assessors on labelled plates. 4. Carrying out of the tasting Between five and eight qualified and trained assessors are presented with one or more samples. No more than five samples may be assessed in one session. Sufficient time and/or a suitable palate cleanser (bottled water and unsalted crackers) must be provided between sample servings. The assessors must be able to conduct the assessment with minimal distraction. The assessors must taste the sample and objectively describe the key flavour, aftertaste and mouthfeel attributes of the sample. The assessors must fill in the following two forms: (a) Attribute Generation Form for Customs Testing of Poultry Products. (b) Free Description Collation Form for Customs Testing of Poultry Products. Specimens of the forms are set out in Appendices 2 and 3. Each assessor individually writes down on the Attribute Generation Form the characteristics indicating on a scale from 1 to 3 the intensity of each characteristic by using only the terms SLIGHT (1), CLEARLY DISTINGUISHABLE (2) and STRONG (3). The key descriptive terms used by the assessors are recorded in the Free Description Collation Form, indicating the number of assessors using each term for each sample. The intensity or strength of the characteristic is also summarised on the Free Description Collation Form. Where different assessors use different terms that are known to carry a similar meaning, such as fatty and greasy, they shall be considered to have used the same terms. The results for added flavours or spices (for example, sour, sweet, hot, spicy, pepper, garlic etc.) are to be filled in on the Free Description Collation Form. 5. Evaluation of results Where in the Attribute Generation Form and the Free Description Collation Form at least half of the assessors indicated that they tasted added flavours or spices reaching at least scale 2 (CLEARLY DISTINGUISHABLE) pursuant to point 4, the seasoning of the sample is considered to be clearly distinguishable by taste. The forms must give the full details of the samples, their preparation, as well as the procedure(s) followed to reach and interpret the obtained results. Appendix 1 Test report on the visual examination of uncooked seasoned poultry meat Date: ¦ Code ¦ Code ¦ Code ¦ Code ¦ Code ¦ Seasoning over the whole surface of the product YES / NO YES / NO YES / NO YES / NO YES / NO Seasoning visible to the naked eye YES / NO YES / NO YES / NO YES / NO YES / NO Relevant information Appendix 2 Attribute generation form for customs testing of poultry products Name: ¦ Date: ¦ Product: ¦ Code Flavour / Aftertaste / Mouthfeel Intensity Scale 1 2 3 SLIGHT CLEARLY DISTINGUISHABLE STRONG Appendix 3 Free description collation form for customs testing of poultry products Date: ¦ Code 1 2 3 Code 1 2 3 Code 1 2 3 Attributes mentioned for: Flavour / Aftertaste / Mouthfeel Slight Clearly distinguishable Strong Slight Clearly distinguishable Strong Slight Clearly distinguishable Strong Compiled by: ¦ Checked by: ¦ In columns 1, 2, and 3 please enter the number of assessors who identified that attribute.